IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-10378
                          Summary Calendar



BILLY WAYNE WILLIAMS,

                                         Plaintiff-Appellant,


versus

ANN RICHARDS, also known as Governor of Texas;
ET AL.,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:93-CV-359
                        - - - - - - - - - -
                            May 21, 1997
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Texas prisoner Billy Wayne Williams, No. 365918, has moved

for leave to proceed in forma pauperis (IFP) to appeal the

district court’s dismissal of his civil rights complaint.    The

Prison Litigation Reform Act (PLRA) applies to this appeal.      See

Strickland v. Rankin County Correctional Facility, 105 F.3d 972,

973-76 (5th Cir. 1997).   Williams has complied with the


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-10378
                                 - 2 -

certification requirements of the PLRA and his motion for leave

to proceed IFP is GRANTED.

     IT IS ORDERED that Williams authorize the appropriate prison

authorities to withdraw the initial partial filing fee of $7.85

from his trust fund account in accordance with the procedures

required by the prison and to forward payment of the initial

partial filing fee to the Clerk of the U.S. District Court for

the Northern District of Texas.

     Thereafter, Williams shall make periodic payments to the

clerk of the same district court until the full appellate filing

fee of $105 is paid.

     To accomplish these periodic payments, Williams is directed

to execute all consents and forms required by the Texas

Department of Criminal Justice, Institutional Division, to

authorize the withdrawals from his trust fund account.

     In accordance with its standard procedure, the prison having

custody of Williams is directed to periodically forward payments

from his prisoner account to the clerk of the district court each

time the amount in his account exceeds $10.

     Williams contends that the district court erred in

dismissing his complaint.    We have carefully reviewed the record

and the briefs and AFFIRM for the reasons adopted by the district

court.   See Williams v. Richards, No. 2:93-CV-0359 (N.D. Tex.

Mar. 11, 1996 and March 29, 1996).

     IFP GRANTED; INITIAL PARTIAL FILING FEE ASSESSED; JUDGMENT
            No. 96-10378
                - 3 -

AFFIRMED.